On Petition for Rehearing.
A petition for a rehearing was filed by the appellant. In support thereof appellant cited additional cases, In re Cross'Estate, 152 Wash. 459, 278 P. 414; In re Wanzel's Estate,295 Pa. 419, 145 A. 512; In re Meisenhelter's Estate, 297 Pa. 292,146 A. 900; Tax Commission of Ohio v. Rife, 119 Ohio St. 83,162 N.E. 390; Sabin's Estate, 131 Misc. 451, 227 N.Y.S. 120;  Succession of Geier, 155 La. 167, 99 So. 26, 32 A.L.R. 353; In re Hallbom's Estate, 179 Minn. 402, 229 N.W. 344, which it is claimed directly support the case of Sutton v. Barr,219 Ky. 543, 293 S.W. 1075, cited and especially relied on by the appellant on the original hearing. Some of them do support it, particularly In re Cross' Estate, supra.
On the other hand, the respondent refers to additional cases, especially Wade et al. v. Madding, 161 Tenn. 88,28 S.W.2d 642, and Condon v. Mallan, 58 App. D.C. 371, 30 F.2d 995, as supporting, as we think they do, the contention of the respondent. While from a consideration of the *Page 494 
additional cases cited by both parties, and reconsidering the cases heretofore cited by both of them, we think a greater conflict exists in the adjudicated case than at first was made to appear, yet we still are persuaded, and as expressed by the Tennessee court (Wade et al. v. Madding, supra, decided May 31, 1930), that the weight of judicial authority is with the contention of the respondent.
The petition for rehearing is therefore denied.